Case 3:19-cv-00477-REP Document 19 Filed 10/16/19 Page 1 of 2 PageID# 174



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 TREVOR FITZGIBBON                           )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )                    Case No. 3:19-cv-477-REP
                                             )
                                             )
 JESSELYN A. RADACK                          )
                                             )
        Defendant.                           )
                                             )


                                       NOTICE
        Plaintiff, Trevor Fitzgibbon, by counsel, hereby notifies the Court and counsel for

 the defendant that Plaintiff does not oppose defendant’s motion for extension of time to

 file an answer.



 DATED:            October 16, 2019



                                TREVOR FITZGIBBON



                                By:   /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone: (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for the Plaintiff


                                             1
Case 3:19-cv-00477-REP Document 19 Filed 10/16/19 Page 2 of 2 PageID# 175



                           CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone: (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          2
